—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered September 9, 1996, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied a fair trial due to prosecutorial misconduct is unpreserved for appellate review (see, CPL 470.05 [2]; People v Brisbane, 244 AD2d 498). In any *630event, the allegedly improper summation remarks were either a fair statement of the facts in evidence or a fair response to defense counsel’s summation remarks (see, People v Ashwal, 39 NY2d 105).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Mangano, P. J., O’Brien, Krausman and Goldstein, JJ., concur.